Citation Nr: 1307302	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  05-31 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating for lower back disability, currently diagnosed as lumbar spondylosis and lumbar strain with history of mechanical low back pain, currently evaluated as 40 percent disabling.  

2.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU) prior to July 15, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to February 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a Board hearing in September 2009, and a transcript of the hearing is associated with his claims folder.  The matters of an increased rating for the service-connected low back disability and entitlement to a TDIU were remanded in December 2011for further development.  At that time, the issue of service connection for PTSD was referred to the RO.  

Subsequently, in an April 2012 rating decision found on Virtual VA (VA's electronic data storage system), the RO granted service connection for depression substance abuse, and insomnia, and rated it as 50 percent disabling from April 1, 2011.  In August 2012, the RO changed the nomenclature for such disability to unspecified mood disorder with PTSD and assigned it a 100 percent rating effective from July 15, 2011.  The grant of a 100 percent rating for the psychiatric disorder effective from July 15, 2011 had the effect of changing the issue of entitlement to a TDIU to entitlement to a TDIU prior to July 15, 2011, as a TDIU cannot be assigned when there is a 100 percent schedular rating, as there is from July 15, 2011 for the Veteran's service-connected psychiatric disorder.  See 38 C.F.R. § 4.16 (2012).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, remand is once again required.  

In December 2011, the Board remanded the case in an attempt to obtain all outstanding relevant Social Security Administration (SSA) records, to include administrative records associated with the Veteran's claim for disability benefits, as well as the medical records relied upon.  The Veteran and his representative had indicated in 2011, prior to the remand, that SSA had granted him benefits due to his back and due to depression.  The rating to be assigned for the Veteran's low back disability is an issue currently before the Board, as is the matter of a TDIU prior to July 15, 2011, with the only other disability which has been service-connected being unspecified mood disorder with PTSD.  

As a consequence of the December 2011 remand, the RO has obtained records from SSA (as well as their electronic equivalent on compact disc (CD)), which led to a continuation of SSA disability benefits in December 2011, but the SSA decision awarding the SSA benefits in the first instance, as well as the records upon which it relied in doing so, were not obtained (either on hard copy or on CD) and this had been an intent of the December 2011 remand.  

A May 27, 2011 award letter from SSA to the Veteran suggests, by its date, and in combination with a list of evidence SSA considered in making its determination, including an April 2011 psychology note, that SSA had made its initial award decision in April or May 2011.  SSA found that disability began in December 2006.  Since the missing records from SSA pertain to both the claim for a higher rating for the Veteran's service-connected low back disability and a TDIU prior to July 15, 2011, remand is required to attempt to obtain these relevant records.  VA has a duty to obtain relevant SSA records.  38 C.F.R. § 3.159 (2012).  

Since the case is being remanded and VA is constructively in possession of its own records, see Bell v. Derwinski, 2 Vet.App. 611 (1992), any additional VA medical records of treatment the Veteran has received for his low back disability since July 2011, the date of the most recent VA medical record contained in the claims folder which VA has furnished, should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all available relevant VA medical records of treatment the Veteran has received for low back disability since July 2011. 

2.  Make arrangements to obtain the Veteran's remaining outstanding SSA records, to include both administrative records associated with an apparently April or May 2011 SSA decision granting the Veteran SSA disability benefits, and all medical records relied upon in that decision.  Ensure to communicate with SSA to emphasize that these specific records need to be furnished still, as 2 previous attempts to obtain them resulted in the delivery of other records.   

3.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


